YOUNG, Presiding Judge.
Jonathan W. Hopkins attempts to appeal from a finding of guilty in a criminal proceeding brought in two (2) counts. On the first count, No Operator’s License, the defendant was fined $10.00 and costs and no appeal is made from that judgment. On the second count, Driving Under the Influence, the Motion to Correct Errors and hence the appeal are premature. See C.R. 16. The defendant has never been sentenced. The defendant was found guilty on October 22, 1980 on both counts. He was sentenced on Count One (No Operator’s License) on that date. The Record of Proceedings was filed with us on February 2, 1981. Sentencing on Count Two (Driving Under the Influence) was set for February 20, 1981. Thus, we have no final judgment and this cause is dismissed pursuant to A.R. 4.
CHIPMAN and MILLER, JJ., concur.